Mastro, J.,
dissents and votes to reverse the judgment, on the law and as a matter of discretion in the interest of justice, and order a new trial, with the following memorandum: Michael Adamo (hereinafter the defendant) was one of three defendants tried and convicted of a burglary committed on October 17, 2000, and offenses related thereto. The convictions *811were based on the identification testimony of one witness, the complainant who, in his 911 call, originally described the three perpetrators as two Hispanic males (later amending this to say one was possibly white) and one Indian, between 5 feet 4 inches, 5 feet 5 inches, and 5 feet 6 inches tall, two wearing black jackets and black caps and one wearing a gray jersey.
The defendant is approximately 5 feet 10 inches tall (his codefendants are approximately 5 feet 9 inches and 5 feet 11 inches), and the defendant apparently does not look Hispanic (the defense counsel had the defendant display himself to the jury and rested, arguing that under no circumstances could the defendant be regarded as a Hispanic male). In support of his identification, the complainant testified at trial that he told the police that he recognized the perpetrators from having seen them essentially on a daily basis for the past year in the schoolyard in back of his home. Detective Bordonaro, who arrived in response to the call within minutes and proceeded to canvass the neighborhood with the complainant in search of the perpetrators, testified that the complainant never told him he knew the three people who were arrested and did not recall the complainant telling him that he often saw the same three men in the back of his home.
The jury’s deliberations spanned three days and, before reaching its verdict, it twice indicated that it was deadlocked on the charges; each note resulted in Allen-type charges from the court (see Allen v United States, 164 US 492 [1896]).
During summation the defendant’s attorney and the codefendants’ attorneys objected to many of the prosecutor’s comments and, at the close of summation, moved for a mistrial based on these improprieties. To the extent that contentions regarding some of these improper summation comments were not properly preserved for appellate review, this Court can pass upon them under its authority to do so in the exercise of its interest of justice jurisdiction (see CPL 470.15 [6] [a]).
The prosecutor began her summation by improperly asserting that the jury had heard testimony from the complainant in which he asserted that: “[he] recognized these three defendants when they broke into his home * * * and the fact that he recognized them is not really disputed. None of these attorneys has — no one has disputed the fact that these three individuals hung out in that schoolyard behind * * * [the complainant’s] house.” This misrepresented the trial record, which showed that defense counsel had disputed both of these facts when cross-examining the witness and, more importantly, improperly focused attention on the defendant’s failure to testify (see *812People v Torres, 223 AD2d 741, 742 [1996]; People v Brown, 91 AD2d 615, 616 [1982]).
In addition, the prosecutor commented, “[w]hy they didn’t drop off the burglar’s tools, I don’t know. I don’t know what they were planning to do later that day. That maybe they’d come in handy.” This comment concerning a screwdriver found on one of the defendants at the time of his arrest called upon the jury to draw the conclusion that the defendant intended to commit a similar crime later, a conclusion that was irrelevant, prejudicial, and not fairly inferable from the evidence (see People v Ashwal, 39 NY2d 105, 110-111 [1976]). This was not, as the People contend, an appropriate response to the summation comments by defendants’ attorneys emphasizing the apparent inconsistency of the defendants having kept the screwdriver while disposing of the fruits of the crime.
Furthermore, the prosecutor repeatedly stated, over sustained objections, that the victim had “no motive to lie.” She went on to say “I submit to you [the witness] has reason to be extra careful with accusing people. [He] knows how it feels to be accused of a crime.” The People contend that this was a fair response to a comment by codefendant’s counsel that the complainant “is a person who you have to believe in order to convict my client, who has a history of lying in this building, in court,” referring to the fact that the complainant contradicted himself a number of times on the stand with regard to his own criminal case. While it might have been appropriate for the prosecution to have “concentrated, in argument on proved facts and circumstances and the inferences to be drawn therefrom in order to support or undermine the credibility of any witness” it was impermissible for her to present herself as an unsworn witness and vouch for the victim, as she, in effect, did (People v Bailey, 58 NY2d 272, 277 [1983]).
Since the evidence in this one-witness identification case was not overwhelming, as further supported by the fact that the jury struggled to reach its verdict, the cumulative effect of the prosecutor’s remarks cannot be deemed to be harmless error, and a new trial is required (see People v Smith, 288 AD2d 496 [2001]; People v Robinson, 260 AD2d 508 [1999]).